internal_revenue_service department of the treasury number release date index number re washington dc person to contact telephone number refer reply to cc psi b04-plr-168921-02 date may legend grantor date date year trust son independent_trustee law firm cpas a dear this is in response to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make an allocation of the generation-skipping_transfer gst_exemption to a transfer to a_trust the facts and representations submitted are summarized as follows on date grantor established trust for the benefit of son and son’s lineal_descendants law firm drafted trust son and independent_trustee serve as trustees of trust plr-168921-02 article i paragraph of trust provides in part that during the lifetime of son the independent_trustee shall from time to time pay to or for the benefit of son and son’s lineal_descendants so much of the net_income and principal of trust in such proportions and amounts as independent_trustee shall determine in his absolute discretion article i paragraph provides that during his lifetime son shall have the power exercisable at any time and from time to time to appoint any part or all of the principal and income of trust to any one or more of his lineal_descendants except that no appointment may be made to son himself his estate his creditors or the creditors of his estate article i paragraph provides that son shall have the power to appoint by specific reference to this special power in his will all or any part of the principal and income of trust to any one or more of grantor’s lineal_descendants except that no appointment may be made to son himself his estate his creditors or the creditors of his estate article i paragraph provides that upon the death of son to the extent that the special powers of appointment were not fully exercised the trustees shall continue to hold administer invest and reinvest the trust property as provided in article ii if son has any then living lineal descendant if son has no then living lineal descendant the trustees shall distribute the trust property to the grantor’s then living lineal_descendants in equal shares per stirpes and not per capita or if there be none to son’s estate article ii provides that at any time that the trustees are directed to hold administer and dispose_of trust property in accordance with article ii the trustees shall divide the trust property into separate equal shares so as to provide one share of each child of son living at such time and one share for the then living lineal_descendants in equal shares of each deceased child of son the share so allocated to each child shall be held in accordance with article ii and the share so allocated to the lineal_descendants of a deceased child of son shall be held in accordance with article iii article ii paragraph provides that during the lifetime of each child with reference to whom a_trust was created the independent_trustee shall from time to time pay to or for the benefit of any one or more of the group consisting of such child and such child’s lineal_descendants so much of the net_income and principal of such trust in such proportions and amounts as the independent_trustee determines in his absolute discretion plr-168921-02 article ii paragraph provides that each child of son is granted the power during his lifetime subsequent to obtaining the age of twenty-one years to appoint any part or all of the principal and income of his trust to one or more of his lineal_descendants except that no appointment may be made to such child himself his estate his creditors or the creditors of his estate article ii paragraph provides that each child shall have the power to appoint by specific reference to this special power in his will all or any part of the principal and income of his trust remaining at the time of his death to one or more of the group consisting of grantor’s lineal_descendants in such manner and at such times as child shall so designate except that such will must be executed ratified or confirmed after said child has attained the age of twenty-one years and except further that no appointment shall be made in trust or otherwise to said child himself his estate his creditors or the creditors of his estate article ii paragraph provides that upon the death of each child to the extent that the special powers of appointment in paragraph sec_2 and were not fully exercised the independent_trustee shall continue to hold the trust property as provided in article iii if such child has any then living lineal descendant if such child has no then living lineal descendant the trust property shall be held in accordance with article ii for the remaining lineal_descendants of son or if there be none the trust property shall be divided among the grantor’s then living lineal_descendants in equal shares per stirpes and not per capita or if there be none the trust property shall be distributed to said deceased child’s estate article iii provides that at any time that the trustees are directed to hold property for the then living lineal_descendants of son in accordance with article iii the trustees shall divide the trust property into separate equal shares so as to provide one share of each child of said deceased child living at such time and one share for the then living lineal_descendants in equal shares per stirpes and not per capita of each deceased child of said deceased child of son the share so allocated to each grandchild shall be held in accordance with article iii and the part of the share payable to any such lineal descendant of a deceased grandchild of son who shall have attained the age of majority shall be paid to him or her absolutely free and clear of any trust the part of the shares so allocated to the lineal_descendants of a deceased grandchild of son shall be held in accordance with article iii article iii paragraph provides that the independent_trustee shall expend or apply so much of the net_income and principal of each trust as the independent_trustee in his sole discretion may deem necessary or advisable for the education support care health and general welfare of the grandchild of son for whom such trust plr-168921-02 was created and such grandchild’s lineal_descendants whether born before or after the date of execution of this trust_indenture article iii paragraph provides that the trust for each grandchild of son shall continue until such grandchild has attained thirty-five years of age or has died without attaining such age and shall then and there cease and terminate as to each grandchild’s trust upon such termination the trustees shall transfer convey deliver and pay over the trust property then constituting such trust to such grandchild absolutely if such grandchild shall be alive at such time if such grandchild shall not be alive at such time then distribution shall be made to the then living lineal_descendants of such grandchild in equal shares per stirpes and not per capita to be theirs absolutely or if there be none such trust property shall be held in accordance with article iii for the then living lineal_descendants of the child of son who was the parent of such deceased grandchild if there is no then living lineal descendant of such parent of such deceased grandchild the trust property shall be held in accordance with article ii for the remaining lineal_descendants of son or if there be none said trust property shall be divided among the grantor’s then living lineal_descendants in equal shares per stirpes and not per capita or if there be none the trust property shall be distributed to said deceased grandchild’s estate absolutely on date grantor contributed dollar_figurea to trust cpas were directed to prepare grantor’s gift_tax_return form_709 for year and to allocate gst_exemption as appropriate cpas timely filed the gift_tax_return and reported the dollar_figurea gift but did not allocate any of grantor’s gst_exemption to the gift law firm did not review the gift_tax_return before it was filed you have requested an extension of time under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to make an allocation of grantor’s gst_exemption for the year transfer to trust sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer plr-168921-02 under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess if any of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c - a the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and b such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures plr-168921-02 for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government plr-168921-02 sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore grantor is granted an extension of time of days from the date of this letter to make an allocations of his available gst_exemption with respect to the year gift of dollar_figurea to trust the allocation will be effective as of the date of the transfer to trust and the gift_tax value of the transfer to trust will be used in determining the amount of gst_exemption to be allocated to trust this allocation should be made on a supplemental form_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
